The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           May 11, 2015

                                        No. 04-13-00891-CR

                                         Donald F. HUFF,
                                            Appellant

                                                 v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR2990
                              Honorable Sid L. Harle, Judge Presiding


                                          ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

           The panel has considered the State’s Motion for Rehearing, and the motion is DENIED.



                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court